Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 12 July 1826
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					My best friend
					Washington 12 July 1826
				
				I yesterday wrote to you in answer to your Letter and as I suppose it will be agreeable to you to hear from the family frequently I write again to day—Last night there was a Town meeting called in honour of your fathers memory which was immesely crowded and at which Mr. Rush and Governor Barber distinguished themselves very handsomely—It was the wish of these Gentlemen to combine the events as much as possible, doing equal justice to the lives and characters of two individuals, whose long career and very great services to the Country, excited the veneration and gratitude of a world; and wished if possible to avoid every thing that should rouse even a momentary party feeling. Mr R B. Lee however in the warmth of his zeal (it is here said for himself) immediately after the resolutions were proposed by Judge Thruston, rose and stated that he thought that this meeting was of the people, and that the Government had no right to do any thing in the business—and that it was not proper for Mr. Wirt to have the  eulogy put into his hands, as he had already been chosen for Mr Jefferson; and he would oppose the resolutions as wanting in respect to John Adams; and made many remarks concerning their former political relations which were at least ill timed—Mr Rush had made so beautiful and pathetic an address to the assembly, their feelings were too much roused to admit of such observation, and Governor Barbour rose declaring himself a Citizen of the district, paying taxes, and as free as themselves to attend, and second any business that might be brought before them, and that he consider’d it an honour and should ext exert and claim his privilege—The multitude supported him with clapping and cheers and when Mr R. B. rose again they would not permit him to proceed—and our Secretary was again loudly cheered and clappd at the close of the meeting—Many were there with a view of seeking mischief—but the manifestation of deep feeling and respect obliged them to be silent and to conduct themselves with propriety—Mr. Rush rose and made told me that Dr Huntt rose and made some very appropriate observations with considerable effect— Every thing has been as flattering as we could wish, and you I know will feel grateful for the personal and friendly feelings evinced—I am however much distressed to know how to behave, as my dislike to being en spectacle, leads me to avoid every thing of the sort, and I know not if it is incumbent on me to appear at the Church ceremonies, and do not know how I could avoid them unless I go out of Town—Mary is much better—The two Secretaries have gained much reputation by the propriety and energy of their conduct, and Mr. Southard got up out of a sick bed to attend tho’ I believe he took no active part—They have all been very polite and attentive to me for the which I feel very grateful—Love to all from your affectionate
				
					L. C. A.
				
				
					The motives of Mr Lee are thought to have been kind but indiscreet—
				
			